Case: 10-60116     Document: 00511264631          Page: 1    Date Filed: 10/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 15, 2010

                                     No. 10-60116                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



Mississippi Phosphates Corporation

                                                   Plaintiff–Appellee
v.

Analytic Stress Relieving, Incorporated

                                                   Defendant–Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                  1:07-CV-1140


Before WIENER, PRADO, AND OWEN, Circuit Judges.
PER CURIAM:*
        This appeal arises from a jury trial where Mississippi Phosphates
Corporation (MPC) and Furnace & Tube Service, Inc., MPC’s contractor, sued
Analytic Stress Relieving Corp., Furnace & Tube’s subcontractor, for damages
incurred after a failed attempt to repair a boiler. Analytic Stress raises four
issues on appeal: whether the district court abused its discretion in (1) failing to
grant Analytic Stress a remittitur on the excessive damages awarded when MPC


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60116     Document: 00511264631        Page: 2   Date Filed: 10/15/2010

                                    No. 10-60116

failed to prove damages with reasonably certainty as required by Mississippi
law, (2) failing to exclude expert testimony by Dr. Kendall Clarke, (3) prohibiting
Analytic Stress from eliciting testimony that MPC had settled its case against
former co-defendant F&T, and (4) refusing to substitute MPC as the real party
in interest in the breach of contract claim against Analytic Stress. The district
court did not abuse its discretion. We affirm the district court.
           I. FACTUAL AND PROCEDURAL BACKGROUND
      Plaintiff–Appellee Mississippi Phosphates Corporation (MPC) is a
manufacturer and purveyor of diammonium phosphate fertilizer (DAP). On July
2007, MPC discovered that No. 1 Waste Heat Boiler at one of its plants needed
repair and contracted Furnace & Tube Service, Inc.(F&T) to repair it with an
agreed   completion     date   of   August    2,    2007.      F&T    subcontracted
Plaintiff–Appellant Analytic Stress Relieving, Inc. (Analytic Stress) to heat-treat
the welds joining the new tube sheets to the boiler. In the course of treating the
welds with extreme heat, both new tube sheets warped because the metal to be
heated was not a uniform, one-inch thickness as the repairers assumed. The
warping led to a delay in the repair of the boiler, which prevented MPC from
producing DAP during this downtime. MPC sued F&T and Analytic Stress for
lost profits from DAP sales and additional expenses attributable to the downtime
caused by the warped sheet, and also sued F&T for damages from additional
leaks and downtime after the boiler was returned to service. F&T in turn filed
a cross-claim against Analytic Stress for labor, materials, and equipment that
F&T had paid for in replacing the warped tube sheets.
      Just before trial was to begin in September 2009, MPC, F&T, and F&T’s
primary insurance carrier, The Gray Insurance Company (Gray), reached a
settlement agreement. In the agreement: Gray Insurance and F&T agreed to
pay MPC a combined $4.2 million; F&T and Gray continued to deny all liability
with respect to the warped tube sheets; and F&T agreed to assign to MPC all of

                                         2
   Case: 10-60116   Document: 00511264631      Page: 3   Date Filed: 10/15/2010

                                 No. 10-60116

F&T’s rights and claims against Analytic Stress and its insurers. The district
court severed the leak claims from the claims concerning the warped tube sheets
at MPC and F&T’s request and granted a week continuance at Analytic Stress’s
request. The district court also realigned F&T from defendant to plaintiff.
      Analytic Stress moved to substitute MPC as the real party of interest in
F&T’s breach of contract claim against Analytic Stress before jury trial began on
October 5, 2009 and objected again during trial to the district court allowing
F&T appear as a party with separate counsel given the assignment of the chose
in action. The district court denied the request, overruled the objection, and
allowed MPC to prosecute the negligence claim against Analytic Stress and F&T
to prosecute the breach of contract claim, each with its own separate counsel.
      On October 6th, MPC made an ore tenus motion to exclude testimony
regarding the settlement agreement. Analytic Stress protested. The district
court prohibited the parties from eliciting testimony about the settlement
agreement or amount, but allowed the parties to elicit testimony that F&T was
previously a defendant in the case, and that F&T had assigned any recovery
from the breach of contract claim against Analytic Stress to MPC.
      During the trial, Analytic Stress objected to the testimony given by MPC’s
metallurgy and heat treatment expert, Dr. Kendall Clarke, that Analytic Stress’s
post-weld heat treatment procedures did not comply with the industry standard
of care. Analytic Stress objected on the ground that Clarke did not have the
requisite practical knowledge or specialized education to testify on post-weld
heat treatment procedures. The district court overruled the objection.
      Trial concluded on October 9, 2009. The jury returned a verdict in favor
of MPC in the amount of $3,101,506.36 for the damages caused by the warped
tube sheets, apportioning sixty percent of the liability to F&T and forty percent
to Analytic Stress. In F&T’s cross claim against Analytic Stress, the jury found
that Analytic Stress had breached its contract, but awarded zero damages. The

                                       3
     Case: 10-60116   Document: 00511264631     Page: 4    Date Filed: 10/15/2010

                                  No. 10-60116

district court then entered the final judgment in favor of MPC against Analytic
Stress in the amount of $1,240,602.55.
        On October 23, 2009, Analytic Stress filed a Renewed Motion for Judgment
as a Matter of Law and Alternative Motions for Remittitur or New Trial.
Analytic Stress requested the district court exclude the testimony of Dr. Clarke
regarding whether Analytic Stress had breached its duty of care in its post-weld
heat treatment. In the alternative, Analytic Stress requested the district court
grant a remittitur of the entire amount of damages alleged by MPC as lost
profits because MPC had failed to prove those losses with reasonable certainty.
Also in the alternative, Analytic Stress requested that the district court grant
a new trial because of the unfair prejudice and irreparable harm caused by
allowing both MPC and FTC remain as parties and allowing both MPC and FTC
to have separate counsel and prohibiting the parties from disclosing that MPC
settled its claims against F&T. The district court denied these motions on
January 27, 2010. Analytic Stress timely appealed.
                               II. DISCUSSION
        Analytic Stress raises four issues on appeal. Analytic Stress argues that
the district court erred by (1) failing to grant Analytic Stress a remittitur on the
excessive damages awarded when MPC failed to prove damages with reasonably
certainty as required by Mississippi law, (2) failing to exclude expert testimony
by Dr. Clarke, (3) prohibiting Analytic Stress from eliciting testimony that MPC
had settled its case against former co-defendant F&T, and (4) refusing to
substitute MPC as the real party in interest in the breach of contract claim
against Analytic Stress. We address each issue in turn.
A.      Remittitur
        1. Standard of Review
        We review a denial of new trial or remittitur for abuse of discretion.
Foradori v. Harris, 523 F.3d 477, 497–98 (2008). In Gasperini v. Center for

                                         4
   Case: 10-60116    Document: 00511264631      Page: 5    Date Filed: 10/15/2010

                                  No. 10-60116

Humanities, Inc., 518 U.S. 415 (1996), the Supreme Court held that “in an action
based on state law but tried in federal court by reason of diversity of citizenship,
a district court must apply a new trial or remittitur standard according to the
state’s law controlling jury awards for excessiveness or inadequacy, and
appellate control of the district court’s ruling is limited to review for ‘abuse of
discretion’” Foradori, 523 F.3d at 497–98 (citations omitted); see also Gasperini,
518 U.S. at 419, 438–39 (citations omitted). In accordance with Gasperini and
our precedent in Foradori, “we must review the district court’s decision applying
the . . . Mississippi new trial/remittitur standard to the evidence in this case to
determine whether the district court abused its discretion.” Foradori, 523 F.3d
at 498.    Because “trial judges have the unique opportunity to consider the
evidence in the living courtroom context, . . . while appellate judges see only the
cold paper record . . . [, w]e must give the benefit of every doubt to the judgment
of the trial judge.” Gasperini, 518 U.S. at 438–39 (internal quotations and
citations omitted); Foradori, 523 F.3d at 498 (internal quotations and citations
omitted). “‘When the trial judge has refused to disturb a jury verdict, all the
factors that govern our review of his decision favor affirmance.’” Foradori, 523
F.3d at 504 (quoting Shows v. Jamison Bedding, Inc., 671 F.2d 927, 930 (5th Cir.
1982)) .
      2.     Discussion
      Analytic Stress argues that the verdict was excessive and contrary to the
weight of credible evidence because MPC failed to prove it had lost profits with
reasonable certainty.    Analytic Stress thus argues that the jury award of
$3,097,540 must be remitted. Given the exceedingly deferential standard of
review for denial of new trial or remittitur and the record presented here, we
disagree and affirm the district court’s decision to deny remittitur.
      A remittitur is an “order awarding a new trial, or a damages amount lower
than that awarded between those alternatives . . . .” B LACK’S L AW D ICTIONARY

                                         5
   Case: 10-60116    Document: 00511264631       Page: 6   Date Filed: 10/15/2010

                                   No. 10-60116

1321 (Bryan A. Garner, 8th ed. 1999). Thus, before a court may order a
remittitur, “it must first determine that new trial is warranted.” Foradori, 523
F.3d at 503. “Except in those cases in which it is apparent as a matter of law
that certain identifiable sums included in the verdict should not have been there,
the court may not reduce the amount of damages without giving the plaintiff the
choice of a new trial, for to do so would deprive the parties of their constitutional
right to a jury.” Id. (citations omitted). Id. The statutory standard for granting
a new trial or remittitur under Mississippi law provides:
      The supreme court or any other court of record in a case in which
      money damages were awarded may overrule a motion for new trial
      or affirm on direct or cross appeal, upon condition of an additur or
      remittitur, if the court finds that the damages are excessive or
      inadequate for the reason that the jury or trier of the facts was
      influenced by bias, prejudice, or passion, or that the damages
      awarded were contrary to the overwhelming weight of credible
      evidence. If such additur or remittitur be not accepted then the
      court may direct a new trial on damages only. If the additur or
      remittitur is accepted and the other party perfects a direct appeal,
      then the party accepting the additur or remittitur shall have the
      right to cross appeal for the purpose of reversing the action of the
      court in regard to the additur or remittitur.
M ISS. C ODE. A NN. § 11-1-55 (emphasis added). In the instant case, the appellant
argues that the damages awarded were contrary to the weight of credible
evidence. We will not reverse a jury verdict for excessiveness except on “‘the
strongest of showings.’” Foradori, 523 F.3d at 504. “‘Absent an error of law, the
reviewing court will sustain the amount of damages awarded by the fact finder,
unless the amount is clearly erroneous or so gross or inadequate as to be
contrary to right reason.’” Vogler v. Blackmore, 352 F.3d 150, 154 (5th Cir. 2003)
(quoting Sockwell v. Phelps, 20 F.3d 187, 192 (5th Cir. 2003)).
      Under Mississippi law, a party is entitled to damages for lost profits where
it can “establish the claim with reasonable certainty, not based on mere
speculation and conjecture.” Warren v. Derivaux, 2007-CA-00905-SUPREME

                                         6
   Case: 10-60116   Document: 00511264631      Page: 7   Date Filed: 10/15/2010

                                 No. 10-60116

COURT (¶ 20), 996 So.2d 729, 737 (Miss. 2008) (citing Lovett v. E.L. Garner,
Inc., 511 So.2d 1346, 1353 (Miss. 1987)). Damages are only speculative when
“the cause is uncertain, not when the amount is uncertain.” Warren, 996 So.2d
at 737 (citing Parker Tractor & Implement Co. v. Johnson, 98-CA-00457-
SUPREME COURT (¶24), 819 So.2d 1234, 1239 (Miss. 2002). “When loss is
realized, but ‘the extent of injury and the amount of damage are not capable of
exact and accurate proof,’ damages may be awarded if the evidence lays ‘a
foundation which will enable the trier of fact to make a fair and reasonable
estimate of the amount of damages.’” Warren, 996 So.2d at 737 (quoting Cain v.
Mid-South Pump Co., 458 So.2d 1048, 1050 (Miss. 1984)) (emphasis in the
original).
      Here, there was adequate evidence from which the jury could have
concluded that MPC lost profits because of the additional downtime caused by
the warped tube sheets. Because of the warped tube sheets, MPC’s plant was
down an extra sixteen days, and DAP production was stopped. There was
testimony, both from the selling and buying side of DAP transactions, that MPC
could have sold all of the DAP that it could have produced during the sixteen-day
downtime.    Rich Bohls, of Transammonia, Inc. (TRAMMO), MPC’s largest
customer, testified that the fertilizer market during August 2007 was very
strong with high demand for DAP. Mr. Bohls went on to testify that TRAMMO
would not only have purchased the 19,000 tons of DAP lost during the downtime,
but as much as MPC could have provided.          Additionally, MPC presented
evidence that TRAMMO was committed by contract to purchase up to 400,000
tons, plus or minus ten percent, of DAP from MPC during 2007.               Steve
Wehmann, Vice President of Sales and Marketing of MPC, testified that
TRAMMO only ended up buying approximately 320,000 tons during 2007.
Additionally, George Panzeca, Analytic Stress’s own C.P.A. expert, stated that
in August 2008, “demand was strong, and there was an ability for [MPC] to sell

                                       7
     Case: 10-60116   Document: 00511264631     Page: 8   Date Filed: 10/15/2010

                                  No. 10-60116

the product.” Jim Koerber, MPC’s C.P.A., testified that he calculated the lost
profits due to the 16 days of lost production to be $3,097,540. The evidence
presented was adequate enough such that a jury could form a fair and
reasonable assessment of the amount that MPC lost in profits.
        Analytic Stress argues that given that there was 20,000 tons of DAP in
inventory at the end of August that the amount awarded is contrary to right
reason. However, given the evidence presented, it was up to the jury to weigh
the evidence presented and decide whether the 20,000 tons in inventory was
evidence that MPC had not lost profits during the downtime or whether that
inventory was being saved to meet another contractual obligation, and thus that
MPC could have sold the lost DAP to TRAMMO and still fulfilled its other
orders. Given the adequacy of the evidence upon which a jury could calculate a
damages award, and the fact that the amount awarded by the jury was not so
clearly “erroneous or gross” as to be “contrary to right reason,” we find that the
district court did not abuse its discretion in deciding not to disturb the jury
award and denying remittitur.
B.      Expert Testimony
        1.     Standard of Review
        We review the district court’s decision to admit or exclude expert
testimony for abuse of discretion. Kumho Tire Co. v. Carmichael, 526 U.S. 137,
152 (1999); Vogler, 352 F.3d at 153. The district courts “enjoy wide latitude in
determining the admissibility of expert testimony, and ‘the discretion of the trial
judge and his or her decision will not be disturbed on appeal unless ‘manifestly
erroneous’.”    Watkins v. Telesmith, Inc., 121 F.3d 984, 988 (5th Cir. 1997)
(quoting Eiland v. Westinghouse Elec., 58 F.3d 176, 180 (5th Cir. 1995) (citation
omitted)). Additionally, we likewise also apply the abuse-of-discretion standard
to “the trial court’s decisions about how to determine reliability.” Kumho, 526
U.S. at 152 (emphasis added).

                                        8
   Case: 10-60116    Document: 00511264631      Page: 9    Date Filed: 10/15/2010

                                  No. 10-60116

      2.    Analysis
      In pre-trial and post-trial motions and in the appeal before us, Analytic
Stress argues that the district court erred in failing to exclude Dr. Clarke’s
testimony regarding his opinion that Analytic Stress did not comport with the
industry standard of care. Analytic Stress argues that Dr. Clarke’s lack of
practical experience or specialized academic knowledge in post-weld heat
treatment disqualifies him as an expert in this area, and therefore that the
district court abused its discretion in denying their motions and overruling their
objection. Given the “wide latitude” that district courts enjoy in determining the
admissibility of expert testimony and the record presented here, we disagree.
      Trial judges have a duty to act as gatekeepers to exclude irrelevant and
unreliable expert testimony. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579, 589 & n.7 (1993). The trial judge’s determination on the admissibility
of expert evidence is governed by Rule 702 of the Federal Rules of Evidence.
Rule 702 provides:
      If scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or to determine a fact in
      issue, a witness qualified as an expert by knowledge, skill,
      experience, training, or education, may testify thereto in the form
      of an opinion or otherwise, if (1) the testimony is based upon
      sufficient facts or data, (2) the testimony is the product of reliable
      principles and methods, and (3) the witness has applied the
      principles and methods reliably to the facts of the case.
F ED. R. E VID. 702. The trial judge is charged with assessing the relevance and
reliability of the expert testimony. F ED. R. E VID. 702; Kumho, 526 U.S. at 147.
Rule 702 provides that a district court may allow an expert witness to testify if
he has the requisite “knowledge, skill, experience, training or education.” F ED.
R. E VID. 702 (emphasis added). A witness can therefore be qualified as an expert
“even though he lacks practical experience, provided that he has received
suitable training or education or has otherwise gained the requisite knowledge


                                         9
     Case: 10-60116   Document: 00511264631    Page: 10   Date Filed: 10/15/2010

                                  No. 10-60116

or skill.” Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 176–77
(5th Cir. 1990), abrogated on other grounds by Little v. Liquid Air Corp., 37 F.3d
1069 (5th Cir. 1994).
        Though the district court recognized that Dr. Clarke had limited
“practical, hands-on experience” with post-weld heat treatment, the district court
nonetheless found him qualified on the basis of his education and his experience
as a full-time practicing consulting engineer: an undergraduate, graduate, and
doctorate degree in various areas of metallurgy and metallurgical engineering;
four undergraduate courses that covered topics in heat treatment and two
graduate courses that related specifically to heat treatment of metals; a course
“which would get deeply into heat treatment” given that “heat treatment is a
broad subject, for which post-weld is one portion”; and past consulting projects
involving welding and high-temperature, thermal movement.            We find no
manifest error here in the district court’s decision not to exclude Dr. Clarke’s
testimony on post-weld heat treatment and the industry standard of care, and
thus affirm his decision to deny Analytic Stress’s Renewed Motion for Judgment
as a Matter of Law.
C.      Settlement Testimony and Substitution of the Parties
        Before trial, MPC, F&T, and F&T’s primary insurer, Gray Insurance
Company, reached a settlement agreement regarding two of four claims in the
action. The three parties agreed to settle MPC’s claim against F&T because its
subcontractor, Analytic Stress, warped the tube sheets. Additionally, the three
parties requested that the district court sever MPC’s claim against F&T for
welding leaks unrelated to the warping of the tube sheets; this motion was
granted. This left MPC’s negligence action against Analytic Stress for warping
the tube sheets and F&T’s breach of contract action against Analytic Stress for
warping the tube sheets for trial. In the settlement agreement, F&T agreed “to
assign to MPC all of F&T’s rights, claims, etc. against Analytic and all of F&T’s

                                       10
  Case: 10-60116    Document: 00511264631       Page: 11   Date Filed: 10/15/2010

                                   No. 10-60116

rights, claims, etc. against Analytic’s insurers.” Analytic Stress brings two
issues on appeal that concern the settlement agreement: (1) whether the district
court abused its discretion in prohibiting Analytic Stress from eliciting testimony
about the settlement, and (2) whether the district court abused its discretion in
allowing F&T to appear as a real party in interest separate from MPC after it
assigned its claims against Analytic Stress. We address each in turn.
      1.    Settlement Testimony
      Analytic Stress argues that the district court abused its discretion when
it prohibited Analytic Stress from eliciting testimony because Mississippi
substantive law as laid out in Pickering v. Industria Masina I Traktora, 740
So.2d 836 (Miss. 1999), requires the jury be told when a former co-defendant has
settled the case against it. MPC argues that Analytic Stress has misinterpreted
Pickering, and regardless, that it is inapplicable because Rule 408 regarding the
exclusion of evidence concerning settlement applies instead. We agree with
MPC that the Federal Rules of Evidence control. Under the Federal Rules of
Evidence, the district court did not abuse its discretion in prohibiting the parties
from eliciting testimony about the fact that the settlement agreement was
reached while allowing Analytic Stress to elicit testimony that at some time F&T
was a defendant in the case but no longer were at time of trial.
      We reverse evidentiary decisions “only when the district court clearly
abused its discretion and a party’s substantial rights were affected.” Guerra v.
N.E. Indep. Sch. Dist., 496 F.3d 415, 419 (5th Cir. 2007) (citing Rock v. Huffco
Gas & Oil Co., 922 F.2d 272, 277) (5th Cir. 1991)). “District courts are given
broad discretion in rulings on the admissibility of evidence; we will reverse an
evidentiary ruling only when the district court has clearly abused this
discretion . . . .” Rock, 922 F.2d at 277. Even if there is an abuse of discretion,
“the harmless error doctrine applies unless a substantial right of the



                                        11
  Case: 10-60116     Document: 00511264631      Page: 12   Date Filed: 10/15/2010

                                   No. 10-60116

complaining party was affected.” Compaq Comp. Corp. v. Ergonome Inc., 387
F.3d 403, 408 (2004).
       In a diversity action, federal courts apply federal procedural law, including
the Federal Rules of Evidence. Grenada Steel Indus., Inc. v. Ala. Oxygen Co.,
Inc., 695 F.2d 883, 885 (5th Cir. 1983); see F ED. R. E VID. 101 & 1101(b) (“These
rules apply generally to civil actions and proceedings . . . .”; Washington v. Dep’t
of Transp., 8 F.3d 296, 300 (5th Cir. 1993). Rule 408 of the Federal Rules of
Evidence provides that evidence of an offer or acceptance of a settlement may
not be admitted “to prove liability for, invalidity of, or amount of a claim that
was disputed as to validity or amount, or to impeach through prior consistent
statement or contradiction . . . .” F ED. R. E VID. 408(a). The rule goes further to
say, however, that it does not require exclusion if the evidence is offered for a
purpose not prohibited by section (a) of the rule, such as proving a witness’s bias
or prejudice. Rule 411 of the Federal Rules of Evidence provides that:
       Evidence that a person was or was not insured against liability is
       not admissible upon the issue whether the person acted negligently
       or otherwise wrongfully. This rule does not require the exclusion of
       evidence of insurance against liability when offered for another
       purpose, such as proof of agency, ownership, or control, or bias or
       prejudice of a witness.
F ED. R. E VID. 411. Finally, Rule 403 provides that relevant “evidence may be
excluded if its probative value is substantially outweighed by the danger of
unfair prejudice, confusion of the issues, or misleading the jury.” F ED. R. E VID.
411.
       Here, there was no clear abuse of discretion. The court transcript from
October 6, 2009 and the January 27, 2010 order denying Analytic Stress’s motion
for a remittitur or new trial indicates that the district court was concerned about
jury confusion and prejudice should the jury learn about the existence of the
settlement and the fact that F&T had liability insurance coverage. However, the



                                         12
  Case: 10-60116    Document: 00511264631      Page: 13   Date Filed: 10/15/2010

                                  No. 10-60116

district court acknowledged that evidence of the existence of a settlement “would
not necessarily be elicited for purposes of showing that the claims made against
ASR are not appropriate or not valid.”       Thus, it seems the district court
contemplated the testimony being used for purposes other than the prohibited
purposes in Rule 408 and Rule 411. To allow the jury to evaluate the credibility
of witness testimony from F&T witnesses while still excluding confusing or
prejudicial information, the district court determined that the parties could only
elicit information that F&T had previously been a defendant in the case and that
it had assigned its claim against F&T to MPC. This ruling is within the limits
provided by Rule 403, which allows the district court to limit or exclude evidence
that is relevant but fraught with potential to prejudice or confuse jurors.
      Analytic Stress argues that Mississippi substantive law, as laid out in
Pickering, requires that the jury be affirmatively told when a former co-
defendant has settled the case against it. We disagree. Pickering does not
demand that the jury be told of a co-defendant’s settlement.        Instead, the
Mississippi Supreme Court stated that Mississippi law “allows the jury to be
informed of the existence of a settlement but not the amount of settlement.”
Pickering, 740 So.2d at 841 (emphasis added) (citing Whittley v. City of Meridian,
530 So.2d 1341, 1346 (Miss. 1988)).      In fact, in that decision, the jury in
Pickering was not informed of the settlement, and instead the trial judge
reduced the amount awarded by the jury by the amount of the settlement by the
other defendants. The Mississippi Supreme Court affirmed that procedure.
Thus, we find that this line of argument has no merit. For the foregoing reasons,
we affirm the district court’s decision to exclude evidence that MPC had settled
its case against F&T and to deny a new trial on this ground.
      2.    Substitution of the Parties
      Analytic Stress argues that the district court abused its discretion in
allowing F&T to appear as a real party in interest with separate counsel from

                                       13
  Case: 10-60116     Document: 00511264631     Page: 14    Date Filed: 10/15/2010

                                   No. 10-60116

MPC on the breach of contract claim after it had assigned its rights and claims
against Analytic Relieving and its insurers to MPC. We disagree.
      We review the district court’s denial of a motion to substitute the real
party in interest for abuse of discretion. See Wieburg v. GTE Sw. Inc., 272 F.3d
302, 308 (5th Cir. 2001) (citations omitted). Rule 17(a)(1) of the Federal Rules
of Civil Procedure requires that actions “be prosecuted in the name of the real
party in interest.” F ED. R. C IV. P. 17(a)(1). However, Rule 17(a)(1)(G) allows a
party to sue in their own names without joining the person for whose benefit the
action is brought if they are authorized by statute to do so. Section 11-7-3 of the
Mississippi Code allows actions to be prosecuted under the name of the original
parties after an assignment of a chose in action:
      In case of a transfer or an assignment of any interest in such chose
      in action before or after suit brought, the action may be begun,
      prosecuted and continued in the name of the original party . . . . An
      “assignee” for purposes of this section includes both absolute
      assignees, with or without recourse, and conditional or limited
      assignees including assignees for collection purposes.
M ISS. C ODE §11-7-3 (emphasis added). Additionally, Rule 25(c) of the Federal
Rules of Civil Procedure provides that if “an interest is transferred, the action
may be continued by or against the original party unless the court, on motion,
orders the transferee to be substituted in the action or joined with the original
party.” F ED. R. C IV. P. 25(c).
      Given section 11-7-3 of the Mississippi Code allows an action to be
prosecuted and continued in the assignor’s name, nothing in Rule 17 prohibited
the district court from allowing the action to be prosecuted and continued by of
the original party. Additionally, the express language of Rule 25 states that in
the case of a transfer of interest, an action may be continued by the original
party unless the court orders the transferee to be substituted. When there is a
transfer of interest in a pending action, Rule 25 gives the district court the



                                        14
  Case: 10-60116    Document: 00511264631      Page: 15   Date Filed: 10/15/2010

                                 No. 10-60116

discretion to decide whether the assignee will substitute the original party. The
district court decided not to substitute MPC in the breach of contract claim and
to “allow Furnace & Tube to have separate counsel at trial to protect its own
interest.” Thus, we find no abuse of discretion and affirm the district court’s
decision to deny a new trial on this ground.
                             III. CONCLUSION
      For the foregoing reasons, we affirm the district court’s judgment.
      AFFIRMED.




                                       15